Exhibit 10(ii)

MOOG INC.

DEFERRED COMPENSATION PLAN FOR DIRECTORS AND OFFICERS

Adopted October 1, 1980
Amended and Restated May 16, 2002

 

        Section 1.

Effective Date. The original effective date of this Plan is October 1, 1980. The
effective date of the amended and restated Plan document is May 16, 2002.



        Section 2.

Eligibility. Any Director of Moog Inc. (the "Company") who is not an officer or
employee of the Company or a subsidiary of the Company as well as any elected
Officer of the Company is eligible to participate in the Plan. Eligibility does
not extend to directors or officers of any affiliate or subsidiary, or to
appointed officers, unless the specific director or officer is declared eligible
by the Board of Directors of the Company.



        Section 3.

Deferred Compensation Account. The Committee will establish, for each
participant who elects to defer a portion of his or her compensation, a deferred
compensation account solely for the purpose of measuring the alternative amounts
to be ultimately paid out to participants, the value of which will be measured,
in part, by the monetary equivalent of shares of the Company's Class A common
stock, $1.00 par value ("Class A Shares") as provided in subsequent sections of
this Plan.



        Section 4.

Amount of Deferral. A Director participant may elect to defer receipt of all or
a specified part of the compensation otherwise payable to the participant for
service on the Board of Directors. An Officer participant may elect to defer
receipt of all or a specified part of the compensation otherwise payable to the
participant under any management profit sharing or incentive compensation plan
of the Company. Deferred compensation will be credited to the participant's
deferred compensation account (on the dual bases set out in Sections 5 and 6 for
contributions made prior to March 30, 2002, but using only the interest
crediting method set out in Section 5 for contributions made after March 29,
2002) on the date such compensation would otherwise be payable.



        Section 5.

Credit to Account. For all contributions, an amount equal to the participant's
deferred compensation will be credited to his deferred compensation account and
a running balance will be kept of all credited sums, together with a monthly
credit of the accrued compounded interest thereon at the average six month
Treasury Bill rate for that month.



        Section 6.

Share Equivalent Credit to Account. In addition, for contributions made prior to
March 30, 2002, only, the closing price of Class A Shares of the Company on the
New York or American Stock Exchange, as the case may be, on the date that
deferred compensation is credited, as provided in Section 4, will be determined
and divided into the total amount of the participant's deferred compensation to
establish a Class A Share equivalent number that will be credited to the
participant's account on the date of such contribution. No interest will accrue
to the monetary value of the share equivalent number, but this share equivalent
number will be credited with dividends, if any, in the manner described in
Section 7.



        Section 7.

Dividend Credit. Until a participant terminates service as an Officer or
Director, and is no longer employed by or serving as a consultant to the
Company, the participant's deferred compensation account will be credited from
time to time and prior to March 30, 2002, with an additional Class A Share
equivalent number determined by dividing the amount of any dividends that would
be payable on Class A Shares equal to the Class A Share equivalent number
credited to each participant's account, by the closing price of Class A Shares
on the New York or American Stock Exchange, as the case may be, on the record
date for those dividends. After termination as an Officer or Director, as well
as termination of employment or services as a consultant, an individual's
deferred compensation account, until paid in full, will continue to be credited
with interest as provided in Section 5, but will not be credited with any
additional equivalent of Class A Shares.



        Section 8.

Time of Election of Deferral. An election to defer compensation will be made
during the month of December of each year and will be effective for the
following calendar year and thereafter for any compensation not then earned. A
participant's election will remain in effect until the participant ceases to be
a Director or Officer, or until the Company is notified in writing that the
participant wishes to change his or her deferred election for future
compensation, whichever occurs first.



        Section 9.

Value of Deferred Compensation Accounts. Prior to March 30, 2002, the value of a
participant's deferred compensation account is the dollar value of the account
attributable to contributions made before March 30, 2002 based on the greater of
(A) an amount determined by multiplying the Class A Share equivalent number
credited to a participant's account by the closing price on the New York or
American Stock Exchange, as the case may be, of the Company's Class A Shares on
the date the determination is made, or (B) the dollar value of the deferred
compensation account calculated in accordance with Section 5. On March 29, 2002,
the dollar value of a participant's account is determined in accordance with the
immediately preceding sentence in this Section 9 using the closing price of the
Company's stock on March 29, 2002 and will be the basis for determining future
valuations of the participant's accounts. For valuation dates subsequent to
March 29, 2002, the dollar value of the account is determined solely in
accordance with Section 5.



        Section 10.

Payment of Deferred Compensation. No withdrawal may be made from the
participant's deferred compensation account, except as provided in this Section.



        When annual installments are elected, payments will be made on each
January 15 in accordance with the participant's election as provided in Section
11. The amount of each installment will be determined by dividing the balance by
the number of installments to be paid or by multiplying the value of the
participant's deferred compensation account, determined as provided in Section
9, by a fraction, the numerator of which is one, and the denominator of which is
the total number of installments elected, minus the number of any installments
previously paid.

        Although the value of a participant's deferred compensation account is
payable in cash in annual installments as provided for in this Section 10, at
the participant's request, the Board of Directors of the Company may direct such
amount to be paid in a lump sum on the following January 15. If a lump sum
payment has been directed prior to March 30, 2002, the value of the
participant's deferred compensation account will be determined in accordance
with Section 9 using the closing price of such Class A Shares traded on the New
York Stock Exchange on the preceding December 31.

        Whenever a lump sum payment of the full value of the deferred
compensation account is to be made to a participant, the Company will make
payment in cash, provided, however, the Company, in its sole discretion, may
make payment to the participant in Class A shares to the extent of the amount by
which the value of the account exceeds the dollar value of the deferred
compensation credited to the account, ignoring any compounded interest credited
under Section 5.

        Section 11.

Manner of Electing Deferral. A participant may elect to defer compensation by
giving written notice to the Company on a form provided by the Company. The
notice will include (1) the amount to be deferred; (2) an election of a lump sum
payment or the number of annual installments (not to exceed ten) for the payment
of the deferred compensation; and (3) the date of the lump sum payment or the
first installment payment. A copy of the form of notice is attached hereto and
made a part hereof.



        In the event of a participant's death before he receives all of the
deferred payments to which he is entitled hereunder, the value of the
participant's deferred compensation account will be determined as of the day
immediately following death, and that value will be paid to the estate of the
deceased participant, or his designated beneficiary, within 20 days after the
Company receives written notice of the appointment of a legal representative of
the estate of the deceased participant.

        Section 12.

Participant's Rights Unsecured. The right of any participant to receive any
future installments under the provisions of this Plan will be an unsecured claim
against the general assets of the Company. Although prior to March 30, 2002 the
amounts of deferred compensation may, in part, be measured by a Class A Share
equivalent number, no participant has any right to receive any shares of Class A
stock.



        Section 13.

Statement of Account. Statements will be sent to participants at least annually,
but in any event, not later than February as to the value of the participant's
deferred compensation account as of the end of December of the preceding year,
as determined in accordance with Section 9.



        Section 14.

Assignability. The right to receive payments under this Plan is not transferable
or assignable by a participant, except by will or by the laws of descent and
distribution.



        Section 15.

Dilution and Other Adjustments. In the event of any changes in the Company's
Class A Shares by reason of any share distribution or split, recapitalization,
merger, consolidation, spin-off, reorganization, combination or exchange of
shares or other similar corporate change, corresponding adjustment in the
participant's deferred compensation account will be made by the Company and will
be conclusive and binding for all purposes of the Plan.



        Section 16.

Committee. The Board of Directors of the Company may appoint a Committee to
administer this Plan. The Committee, unless otherwise constituted, is the
Executive Compensation Committee of the Board of Directors.



        Section 17.

Amendment. This Plan may, at any time or from time to time, be amended, modified
or terminated by the Board of Directors or the Executive Committee of the Board
of Directors of the Company. No amendment, modification or termination may,
without the consent of a participant, adversely affect the participant's
accruals in his deferred compensation account.



MOOG INC.
DEFERRED COMPENSATION PLAN FOR DIRECTORS AND OFFICERS
Election to Defer Compensation

 

TO:    Moog Inc. ATTENTION:    Executive Compensation Committee of the Board of
Directors

        In accordance with the provisions of the Moog Inc. Deferred Compensation
Plan for Directors and Officers, a copy of which has been provided to me, I
hereby elect as of the beginning of the calendar year following the date of this
election, and thereafter, to defer future compensation otherwise payable to me
for services on the Board of Directors of Moog Inc., or as an officer of the
Company as noted below:



DIRECTORS

 

OFFICERS



Amount of Deferral



$_______________
(amount per year)



or
______________%
(percentage per year)

 



Amount of Deferral



________________%
(percentage of bonus compensation plan)



 

________________%
(percentage of bonus compensation plan)



$________________
(total number of dollars, not to exceed $_________)



        The compensation deferred is to be paid to me in _____ (insert number
not to exceed ten) annual installments, the first of which is to commence on
(choose one)

   _______________    the January 15th of the calendar year following
the termination of my services, or    _______________    the January 15, ______
(a date subsequent to
expected termination)

        In the event of my death before I receive all my deferred payments,
unless I designate a beneficiary below, the unpaid balance will be paid to my
estate as provided in Section 10.

        This election is subject to all the terms of the Moog Inc. Deferred
Compensation Plan for Directors.

   

  Designated Beneficiary:    __________________________    (Indicate if None)  
     __________________________    Signature of Director or Officer    Date of
election: ____________________

Received: Executive Compensation Committee

By:        __________________________________

Date:     __________________________________

TO:    Moog Inc.    Executive Compensation Committee of the    Board of
Directors

 

        I received and reviewed the Moog Inc. Deferred Compensation Plan for
Directors and Officers and do not wish to participate in the Plan as of this
time.

 

_____________________ ________________________________________ DATE SIGNATURE OF
DIRECTOR OR OFFICER